Citation Nr: 1042517	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
right-ear hearing loss.

2.  Entitlement to service connection for left-ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION
 
The Veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for left-ear hearing loss.  
The October 2005 rating decision also granted the Veteran's 
claims of entitlement to service connection for right-ear hearing 
loss and tinnitus and assigned initial noncompensable and 10 
percent disability ratings, respectively.  

The Veteran was scheduled to appear before the Board at the RO in 
St. Petersburg, Florida on December 11, 2007.  By a November 2007 
statement, the Veteran requested a postponement and was re-
scheduled to appear before the Board on February 14, 2008.  By a 
February 2008 telephone contact, the Veteran requested another 
postponement and was re-scheduled to appear before the Board on 
June 12, 2008.  However, the Veteran did not report to the 
hearing, and has not provided an explanation for his absence.  As 
such, the Veteran's request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.703 (2010). 

The Veteran filed a timely Notice of Disagreement in September 
2006 as to the issues of entitlement to an initial compensable 
disability rating for right-ear hearing loss and an initial 
disability rating in excess of 10 percent for tinnitus, as well 
as service connection for left-ear hearing loss.  Subsequent to 
the February 2007 Statement of the Case, the Veteran filed a 
timely Substantive Appeal in April 2007.  At the time of his 
Substantive Appeal, however, the Veteran specifically perfected 
his appeal only as to the issues of entitlement to an initial 
compensable disability rating for right-ear hearing loss and 
service connection for left-ear hearing loss.  Thus, he did not 
perfect an appeal as to the issue of entitlement to an initial 
disability rating in excess of 10 percent for tinnitus.  The RO 
certified the perfected issues to the Board.  The Veteran's 
representative, however, in a September 2010 brief, offered 
arguments on the Veteran's behalf as to the issue of entitlement 
to an initial disability rating in excess of 10 percent for 
tinnitus.  It is significant that such action was initiated by 
the Veteran's representative and not the RO.  Inasmuch as the RO 
has not taken any action to indicate to the Veteran that such 
issue is on appeal and certified only the issues set forth on the 
title page of this decision to the Board, the requirement that 
there be a Substantive Appeal is not waived.  The facts of this 
case are clearly distinguished from the holding of the United 
States Court of Appeals for Veterans Claims in Percy v. Shinseki, 
23 Vet. App. 37 (2009) as the Veteran in the present appeal was 
not wrongly mislead into believing that he had perfected an 
appeal of his claim of entitlement to an initial disability 
rating in excess of 10 percent for tinnitus by the RO.  Based on 
the foregoing, the Board finds that the issue of entitlement to 
an initial disability rating in excess of 10 percent for tinnitus 
was not perfected and is thus not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.

The Veteran's claim of entitlement to an initial compensable 
disability rating for right-ear hearing loss was denied on the 
basis that reports of audiological testing associated with the 
claims file did not contain evidence of compensable right-ear 
hearing loss.  The Veteran's claim of entitlement to service 
connection for left-ear hearing loss was denied on the basis that 
reports of audiological testing associated with the claims file 
did not contain evidence of left-ear hearing loss comporting with 
VA standards pursuant to 38 C.F.R. § 3.385 (2010).  

The Board notes that an examination for hearing impairment for VA 
purposes must be conducted by a state licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2010). 

The Veteran underwent VA audiological evaluation in September 
2005.  Report of such indicates that the evaluation was conducted 
by F.L., who indicated that she had a Master's degree.  While the 
VA audiological evaluation included a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test, the examiner did not indicate that she was a state-licensed 
audiologist.  

The Veteran provided report of an instance of private 
audiological evaluation dated in September 2006.  Report of such 
indicates that the evaluation was conducted by J.G., who 
indicated that she held a Certificate of Clinical Competency in 
Audiology and was a Fellow of the American Academy of Audiology.  
While the private audiological evaluation included a puretone 
audiometry test, and the examiner reported the Veteran's word 
recognition scores, she did not indicate if such were the results 
of a controlled speech discrimination test (Maryland CNC), or 
indicate that she was a state-licensed audiologist

Thus, as the Veteran's representative asserted at the time of his 
September 2010 brief, the VA and private audiological evaluations 
currently associated with the claims file do not comport with 38 
C.F.R. § 4.85(a), and the Board is thus unable to determine if 
the Veteran indeed demonstrates compensable right-ear hearing 
loss or left-ear hearing loss comporting with VA standards.  

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).

The Board notes that while the Veteran's September 2006 
audiological evaluation was conducted by a private treatment 
provider, recent case law provides that the Board must seek 
clarification in the instances when missing information related 
to private treatment records is relevant, factual, and objective, 
and where the missing evidence bears greatly on the probative 
value of the examination report.  Savage v. Shinseki, No. 09-4406 
(Vet. App. Nov. 3, 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
submit a completed VA Form 4142, 
Authorization and Consent to Release Info to 
the VA, for private treatment records from 
J.G. at the First Coast Hearing Clinic in St. 
Augustine, Florida, dated in September 2006.  
Request that J.G. supplement the record with 
clarification as to the status of her state 
licensure, if any, and whether the word 
recognition scores reported in September 2006 
reflect results of a controlled speech 
discrimination test (Maryland CNC).  Advise 
the Veteran that he may seek and submit 
clarification of such if he so chooses.  If a 
negative response is received from the 
Veteran, or from J.G., the claims file should 
be properly documented in this regard.

2.  Forward the Veteran's claims file to the 
examiner who conducted the VA audiological 
evaluation in September 2005, F.L.  Request 
that F.L. clarify the status of her state 
licensure, if any.  If F.L. is not available, 
or if she reports that she is not a state-
licensed audiologist, schedule the Veteran 
for another appropriate VA audiological 
evaluation with a state-licensed audiologist 
to determine the current severity of his 
bilateral hearing loss. Specifically, the 
results of the audiological evaluation must 
state, in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  The results of 
the audiological evaluation must also include 
report of the Veteran's functional effects 
caused by his hearing disability, as is 
required for an adequate VA audiological 
evaluation under Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  

The claims file must be properly documented 
regarding any notifications to the Veteran as 
to any scheduled examination.

3.  If the Veteran is scheduled for an 
additional VA audiological evaluation, 
subsequent to such evaluation, review the 
report of such to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, corrective procedures must be 
implemented. 

4.  Then, after ensuring any other necessary 
development has been completed; readjudicate 
the Veteran's claims of entitlement to an 
initial compensable disability rating for 
right-ear hearing loss and entitlement to 
service connection for left-ear hearing loss, 
considering any additional evidence added to 
the record.  If any action remains adverse to 
the Veteran, provide the Veteran and his 
representative with a Supplemental Statement 
of the Case and allow the Veteran an 
appropriate opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination that may be conducted pursuant to 
this remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


